DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 18 September 2020.
Claims 1-20 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to a computer readable medium. As explained in U.S. Patent & Trademark Office, Subject Matter Eligibility of Computer-Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010):
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf Animals - Patentability,  1077 Off  Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi­ cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline  Corp., 134 F.3d  1473 (Fed. Cir. 1998).

Accordingly, claims 16-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of determining risk scores for assets without significantly more. 
The claim(s) recite(s) identifying a plurality of liability factors of an asset, wherein each liability factor impacts a total liability of the asset; identifying a magnitude of a predetermined magnitude scale of each of the plurality of liability factors; and determining a risk score of the asset by analyzing historical correlations between respective magnitudes of the plurality of liability factors using image recognition techniques on the liability image. Thus, the claim recites fundamental economic practice which is a “method of organizing human activity”.
This judicial exception is not integrated into a practical application because the additional elements of graphically encoding each magnitude into a liability image for the asset is recited at a high level of generality. The graphically displaying step is recited at a high level of generality (i.e., as a general means of displaying data graphically), and amounts to presenting data, which is a form of insignificant extra-solution activity. This additional elements, individually or in combination, amount to generally linking the use of the abstract idea to a particular technological environment and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
The claims, individually or in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to generally linking the use of the abstract idea to a particular technological environment. The additional elements of graphically encoding each magnitude into a liability image for the asset is recited at a high level of generality amounting to presenting/displaying data which are well understood routine and conventional activity (see MPEP 2106.05(d) (II)). Thus, the generally linking the use of the abstract idea of determining risk scores for assets to a technical environment (i.e. computer) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons, there is no inventive concept in the claim, and thus it is ineligible. Claim 10 & 16 are rejected as described above because of similar claimed language. 
Dependent claims 2-9, 11-15 and 17-20 only narrow the abstract idea and do not add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-, 7 & 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viera et al. US 8,131,636 B1, hereafter Viera in view of Guthner et al. US 2005/0262013 A1, hereafter Guthner.

Claim 1, 10 & 16
Viera discloses:
identifying a plurality of liability factors of an asset, wherein each liability factor impacts a total liability of the asset (column 3, lines 37-39);
identifying a magnitude of a predetermined magnitude scale of each of the plurality of liability factors (column 4, lines 44-45);
graphically encoding each magnitude into a liability image for the asset (column 5, lines 28-31); and
a processor; and a memory in communication with the processor, the memory containing instructions that, when executed by the processor (column 2, lines 51-61)
Viera does not disclose the following, however Guthner does:
determining a risk score of the asset by analyzing historical correlations between respective magnitudes of the plurality of liability factors using image recognition techniques on the liability image (para. 0162 & 0163).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Guthner with the technique of Viera to accurately estimate risk and profitability of a project finance loan through the analysis of commercial and country risks, to assist in the decision-making of the lending entity and to assist with accurately determining a provisioning amount and an economic capital amount (Guthner para. 0008).  Therefore, the design incentives of increased accuracy in estimating risk and profitability provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 2, 11, 17
 Viera & Guthner discloses the limitations as shown in the rejection of Claim 1, 10, 16 above.  Viera does not disclose the limitation of wherein analyzing historical correlations includes comparing the liability image against a plurality of liability images of a plurality of assets that all satisfy a threshold similarity to the asset, wherein each of the plurality of liability images includes graphically encoded respective magnitudes of respective liability factors. However, Guthner, in Paragraph 0106 discloses “The value of the net cash flows is compared to the debt outstanding. If the value of the cash flows is less that the value of debt, the LGD is recorded as a percentage of debt outstanding.” Paragraph 0152 discloses “Based on a regression analysis of these factors compared to the historical LGDs observed at the London Club, estimates for cross border LGDs can be determined.” 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Guthner with the technique of Viera to accurately estimate risk and profitability of a project finance loan through the analysis of commercial and country risks, to assist in the decision-making of the lending entity and to assist with accurately determining a provisioning amount and an economic capital amount (Guthner para. 0008).  Therefore, the design incentives of increased accuracy in estimating risk and profitability provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
	

Claim 3, 12, 18
Viera discloses:
wherein a neural network executes the comparing the liability image against the plurality of liability images (column 3, lines 42-50).

Claim 4, 13, 19
 Viera & Guthner discloses the limitations as shown in the rejection of Claim 1, 10, 16 above.  Viera does not disclose the limitation of wherein the liability image includes a bar chart with a bar for each of the plurality of liability factors, and a size of the bar is relative to the respective magnitude of the respective liability factor. However, Guthner, in Paragraph 0162 discloses “FIGS. 43 through 50 are examples of these graphs. As shown in FIG. 43, the EDF chart 980 gives a pictorial view of the default risk profile of a sample project over time. The charts demonstrating the risk and profitability profile of the loan can include the contribution of the insurance coverage.” Paragraph 0163 discloses “FIG. 44 shows an LGD chart 982 giving a pictorial view of the Loss Given Default profile of a sample project over time. As shown in FIG. 45, the exposure profile 984 shows the contracted drawn loan amount over the life of a sample project. As shown in FIG. 46, the Expected Loss chart 986 gives a pictorial view of the changing Loss Profile over the life of a sample project.” Fig. 43 7 Fig. 44. Note: the use of a bar chart to display the data is merely a design choice.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Guthner with the technique of Viera to accurately estimate risk and profitability of a project finance loan through the analysis of commercial and country risks, to assist in the decision-making of the lending entity and to assist with accurately determining a provisioning amount and an economic capital amount (Guthner para. 0008).  Therefore, the design incentives of increased accuracy in estimating risk and profitability provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 5, 14, 20
Viera & Guthner discloses the limitations as shown in the rejection of Claim 1, 10, 16 above.  Viera does not disclose the limitation of graphically encoding events relating to liability factors into the liability image, wherein the determining the risk score of the asset includes analyzing how the events correspond to respective magnitudes of the plurality of liability factors using image recognition techniques. However, Guthner, in Paragraph 0016 discloses “When analyzing any one loan, the required level of economic capital is defined by its marginal contribution of risk to the overall volatility of the portfolio. In other words, if a loan improves the diversification of the loan portfolio, the economic capital needed to support that loan is low. If, on the other hand, the loan adds to an already high concentration, it provides little diversification benefit and a large amount of capital is required. As described herein, Volatility of Loss (VoL) and Unexpected Loss (UL) are used interchangeably. Both are equal to one standard deviation around Expected Loss (EL). FIG. 2B is an example distribution chart 62 showing EL, VoL, and Economic Capital.”  Paragraph 0025 discloses “The present invention employs a model which considers each risk relevant to the loan determination, including commercial/economic and country risks. From this analysis, the present invention can determine the estimated default frequency (EDF), the loss given default (LGD), volatility of the loss (VoL), and can recommend total provision and economic capital outlays for the lender for the given project finance loan. From this information, the present invention can also be used to determine a credit rating and profitability measures for the given project loan.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Guthner with the technique of Viera to accurately estimate risk and profitability of a project finance loan through the analysis of commercial and country risks, to assist in the decision-making of the lending entity and to assist with accurately determining a provisioning amount and an economic capital amount (Guthner para. 0008).  Therefore, the design incentives of increased accuracy in estimating risk and profitability provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 6, 15
 Viera & Guthner discloses the limitations as shown in the rejection of Claim 1, 10 above.  Viera does not disclose the limitation of wherein the liability image includes a bar chart with a bar for each of the plurality of liability factors, and a size of the bar is relative to the respective magnitude of the respective liability factor, and a location of respective events of respective liability factors relative to respective bars of these respective liability factors indicate a timing of the respective events. However, Guthner, in Paragraph 0013 discloses “Expected Loss (EL) represents the level of credit losses expected over the life of the loan or specific time horizon. Actual loss for a portfolio of loans may differ from expected loss from period to period, but should on average converge to expected loss over a business cycle. EL is applied only to loans that are not yet in default, as loans already in default are considered as losses for a previous period. From a practical standpoint, Expected Loss can be calculated for a specific loan or transaction as the product of the EDF, the LGD, and the Exposure Amount (EA).” Note: the use of a bar chart to display the data is merely a design choice.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Guthner with the technique of Viera to accurately estimate risk and profitability of a project finance loan through the analysis of commercial and country risks, to assist in the decision-making of the lending entity and to assist with accurately determining a provisioning amount and an economic capital amount (Guthner para. 0008).  Therefore, the design incentives of increased accuracy in estimating risk and profitability provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 7
Viera & Guthner discloses the limitations as shown in the rejection of Claim 1 above.  Viera does not disclose the limitation of determining whether the risk score satisfies a pre-determined risk threshold that corresponds to a value of acquiring the asset. However, Guthner, in Paragraph 0060 discloses “The EDF vectors for each risk factor can be obtained based upon a score or rating for each risk factor and a pre-determined table representing sets of EDF values extending over a given range of time for a given range of risk ratings. In one embodiment of the invention, the time period is 30 years and the range of risk ratings extends from 1 to 20. The risk ratings may alternatively be based on well-known risk ratings, such as Moody's or S&P's, for example.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Guthner with the technique of Viera to accurately estimate risk and profitability of a project finance loan through the analysis of commercial and country risks, to assist in the decision-making of the lending entity and to assist with accurately determining a provisioning amount and an economic capital amount (Guthner para. 0008).  Therefore, the design incentives of increased accuracy in estimating risk and profitability provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim 9
Viera & Guthner discloses the limitations as shown in the rejection of Claim 1 above.  Viera does not disclose the limitation of wherein the liability image includes a plurality of charts that each include magnitudes of one of a plurality of discrete classes of the plurality of liability factors, where the plurality of discrete classes includes: a class related to one or more geographical locations of the asset; a class related to terms of the asset; and a class related to a current borrower of the asset. However, Guthner, in Paragraph 0027 discloses “The risk integration model (RIM.TM.) included as part of the present invention is an analytical tool used to perform the risk analysis to compute expected profitability estimates and a credit rating. The credit rating can be computed year-by-year to determine the time and level of peak risk, as well as the average risk rating, over the life of the loan.” Paragraph 0105 discloses “The principal considerations in the Macro Economic analysis are the factors which have a significant impact on the free cash flow of the project. Free cash flow provides insight into the project's debt carrying capacity. An increase in interest rates on variable rate debt, for example, will hinder a project's ability to service that debt. Sensitivity analysis can be used to test the outer limits of a project's economic viability, (i.e. testing the cash flows to determine what level of Interest Rates, F/X Rates, Sales Volumes, etc. causes the default).” Paragraph 0141 discloses “Country risks are important to identify because, when default occurs, the cost of recovery is impacted by the physical location of the project. All things being equal, the amount lenders can recover in a developing country is far lower than the amount that lenders can expect to recover if the project were in a developed country. Such factors as government interference, corruption in the legal system or simply the lack of transparency or a bankruptcy law, for example, all contribute to the cost of loan recovery.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Guthner with the technique of Viera to accurately estimate risk and profitability of a project finance loan through the analysis of commercial and country risks, to assist in the decision-making of the lending entity and to assist with accurately determining a provisioning amount and an economic capital amount (Guthner para. 0008).  Therefore, the design incentives of increased accuracy in estimating risk and profitability provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viera in view of Guthner and in further view of Yan et al. US 2014/0143134 A1, hereafter Yan.
Claim 8
 Viera & Guthner discloses the limitations as shown in the rejection of Claim 1 above.  Viera & Guthner do not disclose the limitation of providing a recommended action regarding the asset to a user via a user interface based on the determined risk score. However, Yan, in Paragraph 0147 discloses “In one embodiment, the risk indicator 936 can generate a single score indicative of EPD risk along with one or more risk indicators relevant for the particular application. Additional scores can also be provided with reference to each of the risk indicators. The integrator 936 can provide this data to a scores and risk indicators module 960. In one embodiment, scores are numbers in the range of 1-999. As described above with reference to FIG. 1A, the scores and risk indicators are provided to the combined model 112 for calculation of the combined risk score. The risk indicators are presented to the user, for example, via an example interface shown in FIG. 4, to denote risks factors that provide significant contribution to the combined score. In one embodiment, risk indicators are represented as codes that are indicative of certain data fields or certain values for data fields. Risk indicators can provide information on the types of EPD risk and recommended actions. For example, risk indicators may include a credit score that falls within high % of default ranges, a high risk of default geographic area, etc. Risk indicators can also be indicative of entity historical transactions, e.g., a CLTV percentage that is indicative of EPD risk.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to [combine/modify] the method of Yan with the technique of Viera & Guthner to improve detection and assessment of risks in financial transactions such as mortgage transactions (Yan para. 0007).  Therefore, the design incentives of increased detection and assessment of risk provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jacobi US 2005/0228622 A1 discloses “risk map includes a plurality of data points, each data point being associated with a potential risk and indicating a probability of occurrence of the potential risk and a relative severity of occurrence of the potential risk; and a graphical object collocated with each of the plurality of data points and representing a risk evaluation factor of the potential risk.”
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921. The examiner can normally be reached M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KITO R ROBINSON/Primary Examiner, Art Unit 3619